            Case 1:18-cv-08196-KHP Document 99 Filed 12/20/19 Page 1 of 1

                                                                                    Jordan Pilevsky, Esq.
LAW OFFICE OF JORDAN PILEVSKY PLLC                                                       Tel: 718-616-2005
2555 OCEAN AVENUE, SUITE 202, BROOKLYN, NEW YORK 11229                            jpilevsky@jplawpllc.com


                                                        December 20, 2019


   Via ECF
   Honorable Katherine H. Parker, U.S.M.J
   United States District Court
   Southern District of New York
   500 Pearl Street, New York 10007-1312

          Re:     BankUnited, N.A. v. Blue Wolf Investments, LLC, et. al.
                  Civil Action No.: 1:18-cv-8196

   Dear Judge Parker:

           This office is counsel to defendant Mayer Gold (“Gold”) in the above-referenced matter.
   On December 13, 2019, this Court directed counsel for Plaintiff BankUnited, N.A. (“Plaintiff”)
   and Gold to submit a joint status letter advising the Court whether the settlement between
   Plaintiff and Gold has been finalized.

           We are pleased to advise the Court that Plaintiff and Gold have finalized their
   confidential settlement. The parties intend on filing a stipulation of dismissal as to Gold only in
   short order.


                                                        Respectfully,
                                                        s/ Jordan Pilevsky
                                                        Jordan Pilevsky

   JP/bhs
   cc: Steven J. Knipfelberg, Esq. (via ecf)
